DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…allowing for multiple attachments of additional components and/or accessories…,” as recited in claim 3, and the “…brackets and accessory components…,” as recited in claim 13, and the “…headlight, fog light, driving light, pencil beam headlight…illuminates from 90 degrees to the left and right of the direction of vehicle travel…,” as recited in claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both the modular mounting plate and decorative bezel.  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both the accessory mounting bracket and modular mounting plate with integrated accessory light. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both the light assembly and the electrical wire for accessory light. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both the completed mirror assembly and the completed mirror assembly with attached light assembly. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it repeats information given in the title of the invention.  Correction is required.  See MPEP § 608.01(b).

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01. 
The disclosure is objected to because of the following informalities:
The title includes the inventor’s address, as shown on page 1 of the specification. 
Appropriate correction is required.

Claim Objections
Claims 10, 11, 13, and 16 are objected to because of the following informalities:
Each of claims 10, 11, and 16 comprise multiple periods. Each claim must be composed of a single sentence, ending in a period. 
In claim 13, lines 1-4, “…the multiple integrated attachment points of claim 12, allow for the rear of the modular mounting plate to connect to the mirror mounting plate in claim 4 and allow for the front of the modular mounting plate to accept brackets and accessory components…,” should read: --…the modular vehicle exterior mirror assembly of claim 12, wherein the multiple integrated attachment points , 
In claim 14, lines 1-4, “…the attachment points of claim 8 and 12, comprise of multiple threaded studs, threaded adapters, clearance holes, and or bolts or screws that tread into the modular mounting plate to facilitate the mounting of accessories and or components that comprise the entire mirror assembly…,” should read: --…the modular vehicle exterior mirror assembly of claims 8 or 12, wherein the attachment points and/or bolts or screws that tread into the modular mounting plate to facilitate the mounting of accessories and/or components that comprise the entire mirror assembly…--.
Appropriate correction is required.

Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 14 not been further treated on the merits. However, for the purposes of compact prosecution, the Examiner has interpreted claim 14 to reference claims 8 and 12 in the alternative only (i.e. 8 or 12) for the purposes of examination as outlined below. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-3, the limitation recites “…such as a forward facing accessory light, camera or any other type of accessory component…,” which renders the claim indefinite for the following reasons:
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The metes and bounds of the claim scope cannot be ascertained by the expression “any other type of accessory component,” as it is unclear as to how the device is structurally suited so as to be able to mount any other type of accessory.
For purposes of examination, the Examiner will interpret the claim limitation as follows: --…a modular vehicle exterior mirror assembly, comprising multiple attachment points for mounting an accessory…--. Clarification from the Applicant is requested and appropriate correction is required.
In claim 2, lines 1-3, the limitation recites: “…the vehicle of claim 1, refers to any type of land, air or water based vehicle that is either manufactured with exterior mirrors or a vehicle that may be modified to accept exterior mirrors…,” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claims, as no “vehicle” has been previously introduced. For purposes of examination, the Examiner will interpret the limitation as follows: --…the modular vehicle exterior mirror assembly of claim 1, wherein the modular vehicle exterior mirror assembly is configured to be used in  a land, air, or water based vehicle that is either manufactured with exterior mirrors, or in
In claim 3, lines 1-3, the limitation recites: “…the modular reference of claim 1, refers to the flexibility of the design of the mirror assembly allowing for multiple attachments of additional components and or accessories…,” which renders the claim indefinite for the following reasons: 
There is insufficient antecedent basis for the “modular reference” in the claims, as no “modular reference” has been previously introduced. 
It is unclear if “…refers to the flexibility of the design of the mirror assembly allowing for multiple attachments of additional components and or accessories…,” is to imply that the modular vehicle exterior mirror assembly can couple additional accessories to said multiple attachment points with the previously recited accessory, or if the accessory previously introduced in claim 1 can be interchanged with other accessories.
For purposes of examination, the Examiner will interpret the limitation as follows: --…the modular vehicle exterior mirror assembly wherein the modular vehicle exterior mirror assembly provides support for multiple attachments of additional components and/or accessories…--. Clarification from the Applicant is requested and appropriate correction is required. 
In claim 4, lines 1-5, the limitation recites: “…The mirror assembly of claim 1, typically comprises of a flat or convex rearward facing exterior mirror, a removable mirror retaining bezel, a mirror mounting plate with integrated attachment points for accessories, an accessory mounting bracket or a decorative bezel, a modular mounting rd party supplied accessory light…,” which renders the claim indefinite for the following reasons:
It is unclear if the limitations following “typically” are limitations required by the claim, or if they are optional features. 
It is unclear how the “3rd party supplied accessory light” is intended to limit, or otherwise define, the scope of the claim. 
For purposes of examination, the Examiner will interpret the limitation as follows: --…The modular vehicle exterior mirror assembly of claim 1, further comprising a flat or convex rearward facing exterior mirror, a removable mirror retaining bezel, a mirror mounting plate with integrated attachment points for accessories, an accessory mounting bracket or a decorative bezel, a modular mounting plate or a modular mounting plate with an integrated accessory light, or an accessory light
In claim 5, lines 1-2, the limitation recites: “…the mirror of claim 4, is designed to be removable from the mirror mounting plate and or replaceable should the mirror become damaged…,” which renders the claim indefinite for the following reasons:
It is unclear if the “mirror” is the flat or convex reward facing exterior mirror previously introduced in claim 4.
The limitation appears to be referencing two features from the list of features previously introduced in claim 4. However, the list of features previously recited in claim 4 does not recite the list as a combination alternative (i.e. the list reads as: a, b, c, or d, and not as: a, b, c, and/or d). Thus, it is unclear if the 
For purposes of examination, the Examiner will interpret the limitation as follows: --…the modular vehicle exterior mirror assembly of claim 4, wherein the flat or convex rearward facing exterior mirror is designed to be removable from the mirror mounting plate and/or replaceable should the mirror become damaged…--. Clarification from the Applicant is requested and appropriate correction is required. 
In claim 6, lines 1-2, the limitation recites: “…the mirror retaining bezel of claim 4, is designed to be easily removed by loosening and removing the fasteners that secure the bezel to the mirror mounting plate…,” which renders the claim indefinite for the following reasons:
There is insufficient antecedent basis for “the fasteners” in the claims.
It is unclear what the term “easily” imparts to the claim, either structurally or functionally.
The limitation appears to be referencing two features from the list of features previously introduced in claim 4. However, the list of features previously recited in claim 4 does not recite the list as a combination alternative (i.e. the list reads as: a, b, c, or d, and not as: a, b, c, and/or d). Thus, it is unclear if the limitation requires both of the above-cited features (i.e. the mirror retaining bezel and mirror mounting plate), or if the mirror bezel need only have the functional capability of being removable from a mirror mounting plate. 
For purposes of examination, the Examiner will interpret the limitation as follows: --…the modular vehicle exterior mirror assembly of claim 4, wherein the mirror retaining bezel mirror retaining bezel the mirror mounting plate…--. Clarification from the Applicant is requested and appropriate correction is required.
In claim 7, lines 1-2, the limitation recites: “…the mirror mounting plate of claim 4, comprises of a sturdy housing designed to accept a mirror on the rear of the housing…,” which renders the claim indefinite. It is unclear what the term “sturdy” imparts to the claim, either structurally or functionally. It is also unclear, as sturdy is a requisite term of degree, how rigid or fixed and object must be in light of the disclosure to be considered, sturdy. For purposes of examination, the Examiner will interpret the limitation as follows: --…the modular vehicle exterior mirror assembly of claim 4, wherein the mirror mounting plate a rear of the housing…--. Clarification from the Applicant is requested and appropriate correction is required.
In claim 8, lines 1-3, the limitation recites: “…the mirror mounting plate of claim 4, also comprises of multiple attachment points on the front of the housing to facilitate the mounting of the modular mounting plate including the accessory mounting bracket and any other accessory components…,” which renders the claim indefinite for the following reasons: 
There is insufficient antecedent basis for the limitation in the claims, as no housing has been previously introduced. 
It is unclear if “modular mounting plate” is intended to refer back to “the modular mounting plate with an integrated accessory light.”
It is unclear if the “mirror mounting plate,” is intended to refer back to the “mirror mounting plate with integrated attachment points for accessories.”
The limitation appears to be referencing two features from the list of features previously introduced in claim 4. However, the list of features previously recited in claim 4 does not recite the list as a combination alternative (i.e. the list reads as: a, b, c, or d, and not as: a, b, c, and/or d). Thus, it is unclear if the limitation requires all of the above-cited features (i.e. accessory mounting bracket, mirror mounting plate with integrated attachment points for accessories, and the modular mounting plate), or if the mirror mounting plate with integrated attachment points for accessories need only have the functional capability of being mounted to an accessory mounting bracket or modular mounting plate. 
There is insufficient antecedent basis in the claims for the “modular mounting plate including the accessory mounting bracket and any other accessory component…”
For purposes of examination, the Examiner will interpret the limitation as follows: --…the modular vehicle exterior mirror assembly of claim 4, wherein the mirror mounting plate with integrated attachment points for accessories a front side thereof an accessory mounting bracket and 
In claim 9, lines 1-2, the limitation recites: “…the accessory components of claim 8, may comprise of a forward facing accessory light a camera or any other accessory component…,” which renders the claim indefinite. It is unclear if the limitations following “may” are required or optional features of the claimed invention. It is also unclear what “any other accessory component” is intended to impart to the claim, or how the structure is configured to couple with any other accessory component. For purposes of examination, the Examiner will interpret the limitation as follows: --…the modular vehicle exterior mirror assembly of claim 8, wherein the accessory components , or a camera 
In claim 10, lines 1-4, the limitation recites: “…the accessory mounting bracket of claim 4, is designed to accept a 3rd party supplied accessory light or other accessory. This bracket connects to the mirror mounting plate or the modular mounting plate using multiple fasteners integrated into either of the mounting plates…,” which renders the claim indefinite for the following reasons:
It is unclear if the “3rd party accessory light” is intended to be a part of the claimed invention, and what the 3rd party accessory light is to impart structurally to the claimed device. It is also unclear what “other accessory” is to impart to the claims, and thus, the scope of protection sought for patent in the claims is unclear.
The claim refers to multiple elements from the list of elements recited in claim 4, which was not recited as a combination set (i.e. an and/or list). Thus it is unclear if the limitation intends to refer to the explicit previously recited elements, 
For purposes of examination, the Examiner will interpret the claim as follows: --…the modular vehicle exterior mirror assembly of claim 4, wherein the accessory mounting bracket an accessory, wherein the accessory mounting bracket connects to the mirror mounting plate or the  modular mounting plate using multiple fasteners integrated into either of the mounting plates…--. Clarification from the Applicant is requested and appropriate correction is required.
 In claim 11, lines 1-3, the limitation recites: “…the decorative bezel of claim 4, connects to the mirror mounting plate using multiple fasteners integrated into the mirror mounting plate. This bezel may or may not be used when the accessory mounting bracket is installed…,” which renders the claim indefinite for the following reasons:
It is unclear if the limitations following “may or may not” are required or optional features of the claimed invention. 
The claim references elements from a list of elements in claim 4 that were not recited as being used together, thus it is unclear if the decorative bezel is being used explicitly with the mirror mounting plate and/or accessory mounting bracket, or if the decorative bezel need only have the functional capability of being used with the mirror mounting plate and/or accessory mounting bracket.
For purposes of examination, the Examiner will interpret the limitation as follows: --…the modular vehicle exterior mirror assembly of claim 4, wherein the decorative bezel 
In claim 12, lines 1-3, the limitation recites: “…the modular mounting plate of claim 4, comprises of a sturdy housing with multiple integrated attachment points as well as a threaded stud that facilitates the connection of the complete modular mirror assembly to the vehicle…,” which renders the claim indefinite. It is unclear what the term “sturdy” imparts to the claim, either structurally or functionally. It is also unclear, as sturdy is a requisite term of degree, how rigid or fixed and object must be in light of the disclosure to be considered, sturdy. Lastly, there is insufficient antecedent basis for “the vehicle” in the claims. For purposes of examination, the Examiner will interpret the limitation as follows: --…the modular vehicle exterior mirror assembly of claim 4, wherein the modular mounting plate vehicle exterior mirror assembly to a vehicle…--. Clarification from the Applicant is requested and appropriate correction is required. 
Claims 13 and 14 are rejected as being dependent upon rejected claims 8 and 12.
In claim 15, lines 1-3, the limitation recites: “…the accessory components of claim 13, may comprise of a forward facing accessory light and may also comprise of a camera or any other type of accessory component…,” which renders the claim indefinite for the following reasons:
It is unclear if the limitations following “may” are required or optional features of the claimed invention. 
It is unclear of the device is configured to mount “any other type of accessory component…”
For purposes of examination, the Examiner will interpret the limitation as follows: --…the modular vehicle exterior mirror assembly of claim 13, wherein the accessory components or a camera 
In claim 16, lines 1-5, the limitation recites: “…the forward facing accessory light of claim 1, refers to any type of forward facing light such as headlight, fog light, driving light, pencil beam headlight or any other type of light. Forward refers to the primary direction of vehicle travel. The forward definition refers to any lighting device that illuminates from 90 degrees to the left and right of the direction of vehicle travel…,” which renders the claim indefinite for the following reasons:
The “forward facing accessory light” is not positively recited in claim 1, thus, it is not properly accorded antecedent basis in the claims, being merely an example which can constitute the positively recited accessory previously introduced in claim 1.
It is unclear what is to be implied by the “type” of light (i.e. function, or emission, or constitution, etc.).
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
It is unclear if “…illuminates from 90 degrees to the left and right of the direction of vehicle travel…,” intends to imply a lighting device that illuminates within 180 degrees in the forward direction, or illuminates across 180 degrees (i.e. whole range) in the forward direction. 
For purposes of examination, the Examiner will interpret the limitation as follows: --...the modular vehicle exterior mirror assembly of claim 1, wherein the accessory comprises a , wherein forward facing refers to the primary direction of vehicle travel, and wherein the forward facing accessory light illuminates within a range from 90 degrees to the left and right of the direction of vehicle travel…--. Clarification from the Applicant is requested and appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 2, lines 1-3, the limitation recites: “…the vehicle of claim 1, refers to any type of land, air or water based vehicle that is either manufactured with exterior mirrors or a vehicle that may be modified to accept exterior mirrors…,” which both fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim upon which it depends. Specifically, a “vehicle” is provided proper antecedent basis in the claims, rather what is introduced is a “modular vehicle exterior mirror assembly.” Additionally, as the limitation simply recites that the modular vehicle exterior mirror assembly can be applied to a vehicle, which is implied by the phrase: “…modular vehicle exterior mirror assembly…,” the limitation also fails to further limit the modular vehicle exterior mirror assembly. The Examiner additionally notes that the instant claim is still deficient under 112(d) even in light of the 112(b) interpretation set forth above, pertaining to the issue of antecedent basis.
In claim 3, lines 1-3, the limitation recites: “…the modular reference of claim 1, refers to the flexibility of the design of the mirror assembly allowing for multiple attachments of additional components and or accessories…,” which both fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim upon which it depends. Specifically, no “modular reference” is previously introduced, rather, a “modular vehicle exterior mirror assembly,” is previously introduced. Additionally, the limitation does not appear to limit any particular features of the modularity of the device with any structure or function that differs in scope from .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanishi (US 2005/0254153 A1).
Regarding claim 1, as is best understood, Kawanishi discloses (Figs. 1-15) a modular vehicle exterior mirror assembly (1, as shown in Figs. 1-3), comprising multiple attachment points (all of the attachment points of 2, 4, and 6, for coupling elements 4 and 6 together, as 
Regarding claim 2, as is best understood, Kawanishi discloses (Figs. 1-15) the modular vehicle exterior mirror assembly (1) is configured to be used in a land, air, or water based vehicle that is either manufactured with exterior mirrors, or in a vehicle that may be modified to accept exterior mirrors (via the base 2, for fixing the modular vehicle exterior mirror assembly 1 to a vehicle).
Regarding claim 3, as is best understood, Kawanishi discloses (Figs. 1-15) the modular vehicle exterior mirror assembly (1) comprises supports for multiple attachments of additional components and/or accessories (the mirror 7, or alternative components as described in paragraph [0051]).
Regarding claim 4, as is best understood, Kawanishi discloses (Figs. 1-15) the modular vehicle exterior mirror assembly further comprises a flat or convex rearward facing exterior mirror (7), a removable mirror retaining bezel (4), a mirror mounting plate with integrated attachment points for accessories (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side, or the fixing bracket within 2 which couples to 4 and 7, paragraph [0029]), an accessory mounting bracket (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side, or the body of 6, which forms a bracket for mounting the accessory within 6 onto 4) or a decorative bezel (5), or a modular mounting plate (the plate within 2 to which 4 is coupled to 4 and 7, paragraph [0029], or the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side) or a modular mounting plate with an integrated accessory light (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side, having 6 attached thereto).
Regarding claim 5, as is best understood, Kawanishi discloses (Figs. 1-15) the flat or convex rearward facing exterior mirror (7) is designed to be removable from the mirror mounting plate (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side, or the fixing bracket within 2 which couples to 4 and 7, paragraph [0029]) and/or replaceable should the mirror become damaged (7 is not permanently affixed to 4 or the fixing bracket within 2, and thus, is removable for replacement or repair).
Regarding claim 7, as is best understood, Kawanishi discloses (Figs. 1-15) the mirror mounting plate (4) comprises a housing (the housing formed by the body of 4) designed to accept a mirror (7) on a rear of the housing (as shown in Figs. 1-3).
Regarding claim 8, as is best understood, Kawanishi discloses (Figs. 1-15) the mirror mounting plate with integrated attachment points for accessories (the fixing bracket within 2 which couples to 4 and 7, paragraph [0029]) comprises multiple attachment points on a front side thereof (on a front side of 2 to, at least, couple to 4 and 7, as described in paragraph [0029]) to facilitate mounting of the modular mounting plate (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side) including the accessory mounting bracket (the body of 6 having accessory mounting bracket components which couple to 4) and accessory components (the light source or camera within 6).
Regarding claim 9, as is best understood, Kawanishi discloses (Figs. 1-15) the accessory components (6) comprises a forward facing accessory light (6), or a camera (paragraph [0051]).
Regarding claim 14, as is best understood, for claim 14 being dependent upon claim 8, Kawanishi discloses (Figs. 1-15), the multiple attachment points comprise multiple threaded studs, threaded adapters, clearance holes (for the wire in Fig. 4 and the screw, as described in paragraph [0029]), and/or bolts or screws that tread into the modular mounting plate (the middle portion of 4 to which 6 couples on one side and 7 
Regarding claim 10, as is best understood, Kawanishi discloses (Figs. 1-15) the accessory mounting bracket (the body of 6, which forms a bracket for mounting the accessory within 6) is designed to accept an accessory (i.e. a light therein), wherein the accessory mounting bracket (the body of 6, which forms a bracket for mounting the accessory within 6) connects to the mirror mounting plate (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side) or to the modular mounting plate (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side) using multiple fasteners integrated into either of the mounting plates (as shown in Fig. 4).
Regarding claim 11, as is best understood, Kawanishi discloses (Figs. 1-15) wherein the decorative bezel (5) connects to the mirror mounting plate (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side) using multiple fasteners integrated into the mirror mounting plate (as shown in Fig. 4). 
Regarding claim 12, as is best understood, Kawanishi discloses (Figs. 1-15) the modular mounting plate (the middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side) comprises a housing with multiple integrated attachment points (as shown in Fig. 4, to couple to element 6) as well as a threaded stud (i.e. a screw, paragraph [0029]) that facilitates the connection of the modular vehicle exterior mirror assembly to a vehicle (via 2, and the fixing bracket therein, paragraph [0029]).
Regarding claim 13, as is best understood, Kawanishi discloses (Figs. 1-15) the multiple integrated attachment points (said multiple integrated attachment points of said modular mounting plate formed by said middle portion of 4 to which 6 couples on one side and 7 couples to on an opposing side) allow for the rear of the modular mounting plate (the portion of 4 which couples to the fixing plate within 2) to connect to the mirror mounting plate (the fixing bracket within 2 which couples to 4 and 7, paragraph [0029]) and allow for the front of the modular mounting plate (the portion of 4 coupled to 6) to accept brackets (brackets of 6) and accessory components (6).
Regarding claim 14, as is best understood, for claim 14 being dependent upon claim 12, Kawanishi discloses (Figs. 1-15) the multiple integrated attachment points (said multiple integrated attachment points of 4, as shown in Fig. 4, which couple 4 to element 6) comprise of multiple threaded studs, threaded adapters, clearance holes, and or bolts or screws that tread into the modular mounting plate (as shown in Figs. 4-5) to facilitate the mounting of accessories (6) and/or components (2) that comprise the entire modular vehicle exterior mirror assembly (i.e. which mount the entire modular vehicle exterior mirror assembly to a vehicle).
Regarding claim 15, as is best understood, Kawanishi discloses (Figs. 1-15) the accessory components comprise of a forward facing accessory light (6) or a camera (paragraph [0051]).
Regarding claim 16, as is best understood, Kawanishi discloses (Figs. 1-15) the accessory (6) comprises a forward facing accessory light (paragraph [0031]), wherein forward facing refers to the primary direction of vehicle travel (ahead of the vehicle, in a forward direction of the vehicle to which 1 is installed), and wherein the forward facing accessory light illuminates within a range from 90 degrees to the left and right of the direction of vehicle travel (as indicated by the position of 6 on mirror assembly 1, as shown in Figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanishi.
Regarding claim 6, as is best understood, Kawanishi teaches or suggests (Figs. 1-15) the removable mirror retaining bezel (4) is designed to be removed by loosening and removing a fastener (screws from said fixing plate within 2, as described in paragraph [0029]) that secures the mirror retaining bezel (4) to the mirror mounting plate (to the fixing bracket, within 2, see paragraph [0029]).
Kawanishi does not explicitly teach or suggest that said fastener is plural.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Kawanishi and  incorporated plural fasteners since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In the instant case, one skilled in the art would have been motivated to increase the connection strength between said mirror retaining bezel and the mirror mounting plate, and/or provide plural fixing points to as to prevent undesired rotation of the mirror retaining bezel relative to the mounting plate.

Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/COLIN J CATTANACH/Examiner, Art Unit 2875